Citation Nr: 0614249	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-20 264A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits, in the calculated amount of 
$17,798.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1974.  He died in October 1978.  The appellant is 
his surviving spouse. 

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2002 decision by the Committee on 
Waivers and Compromises (Committee) of the Portland, Oregon 
Regional Office (RO).  A hearing was held before the 
undersigned Acting Veterans Law Judge at the RO in July 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board notes that there exists a separate income 
verification match (IVM) folder created for this appellant.  


REMAND

The overpayment at issue in this matter was created when the 
RO, in a January 2002 action, retroactively terminated the 
appellant's VA improved death pension benefits.  Essentially, 
the RO discovered, in 2001, that in 1998 the appellant had 
unearned, previously unreported income of over $14,000.  In 
this regard, it is noted that improved death pension is a 
benefit payable by the VA to surviving spouses of veterans of 
a period of war because of disability, and is an income based 
program.  Basic entitlement exists if, among other things, 
the spouse's income is not in excess of the applicable 
maximum pension rate specified in 38 C.F.R. § 3.23.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3(b)(4) (2005).  
The maximum death pension rate is established pursuant to 
this law, and, for example, effective from December 1, 1997, 
the established annual rate (income limitation) for a 
surviving spouse was $5,808.  See VA Manual M 21-1, Part 1, 
Appendix B, Section A.  For improved death pension purposes, 
the income includes irregular income, which is income 
received or anticipated during a 12-month annualization 
period, but which is received in unequal amounts or at 
irregular intervals.  38 C.F.R. § 3.271(a)(2) (2005).  

After reviewing the evidence of record, the Board notes that 
there is some question as to the exact amount of the 
appellant's countable income during the period of the 
overpayment.  Specifically, it was discovered that during 
1998 the company with which the appellant had a life 
insurance policy had paid premiums on the account from a loan 
provided by that same company to pay the premiums, and that 
she had also withdrawn funds, in the amount of $1,500 or 
$2,000, from a separate life insurance account.  While the 
former income is what the Board would characterize as 
"abstract income" (for lack of a better term) - as the 
appellant never actually saw these funds - it is nevertheless 
income, as it was from a loan generated from the insurance 
account and utilized to pay the account premiums.  

In any event, from a review of the record it appears that the 
life insurance account, the premiums of which were paid by 
the loan described above, was closed out in 1998 (as, 
apparently, the loan and policy became the same amount and 
the appellant did not pay the premiums herself).  
Nevertheless, it appears that, in creating the overpayment at 
issue, it was assumed by the RO that the appellant continued 
to receive annual unearned income in the same amount (which 
was over $12,000) as she did in 1998 during the ensuing 
years, or, as relevant to this claim, up through January 
2002.  

To further confuse matters, it is pointed out that the 
account from which the appellant withdrew $1,500-2,000 in 
1998 was closed out in 1999, and it is unclear what, if any, 
income was received from that account.  Also, it appears that 
the appellant had some countable annual income in 1999 (aside 
from the assumed income from the insurance company used in 
creating a portion of the overpayment) and it appears that 
she may have been in receipt of no income in 2000 (see, for 
example, an August 2000 award letter from the RO).

In view of the above, the Board is of the opinion that while 
the appellant has not specifically contested the amount of 
the overpayment at issue, the Board nonetheless finds she 
should be given the opportunity to verify her income (for 
pension purposes) for the period from February 1, 1998, to 
January 2002, and that the RO or AMC should undertake an 
audit of the appellant's improved death pension account for 
the period February 1998 through January 2002, which, among 
other things, lists the sources of income received during the 
months covered.  

Finally, the record shows that the appellant most recently 
submitted a financial status report in 2003.  It would be 
useful to obtain a current financial status report to 
determine how her circumstances may have changed then, and, 
in fact, it is noted that in 2004 she received a substantial 
amount of money in settling a lawsuit that arose from her 
being involved in a 2002 bus accident. 

In light of these circumstances, the case is hereby REMANDED 
to the RO via the AMC, in Washington, D.C., for the following 
actions:  

1.  The RO should contact the appellant 
and associate with the claims file 
documentation from her substantiating or 
clarifying information that led to the 
creation of the overpayment in this case.  
Specifically, the appellant should be 
requested to furnish clarifying 
information as to her monthly income, 
from all sources, including the insurance 
company described above, for the period 
from January 1998 through January 2002. 

2.  The RO should then undertake an audit 
of the appellant's improved death pension 
account in order to provide the basis for 
the calculation of the overpayment in 
this case.  The amounts and sources of 
income and the period in which the 
overpayment is based should be set forth 
in detail.  The audit report must be 
associated with the claims file. 

3.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets (to include 
bank account information).  Once 
obtained, all documentation should be 
associated with the claims folder.

4.  The Committee should then 
readjudicate the appellant's request for 
waiver of recovery of the overpayment of 
improved death pension benefits - in the 
amount calculated pursuant to the above-
described action - with express 
consideration of the provisions of 38 
C.F.R. § 1.965(a) and each element of the 
of equity and good conscience standard.  
If the claim continues to be denied, the 
RO should provide to the appellant and 
her representative with an appropriate 
supplemental statement of the case and 
should afford them the opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


